NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 21 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANDANTE LAMONT-GOLDSBY,                         No.    16-35537

                Plaintiff-Appellant,            D.C. No.
                                                1:14-cv-00032-REB
 v.

AMANDA KASCHMITTER; JOANNE                      MEMORANDUM *
MCPHEETERS; J. RAMBO; DOES, 1-10,

                Defendants-Appellees

                   Appeal from the United States District Court
                             for the District of Idaho
                   Ronald E. Bush, Magistrate Judge, Presiding

                      Argued and Submitted February 9, 2018
                               Seattle, Washington

Before: M. SMITH and MURGUIA, Circuit Judges, and GORDON,** District
Judge.

      Andante Lamont-Goldsby, an Idaho state prisoner, appeals from the district

court’s grant of summary judgment against him in this 42 U.S.C. § 1983 action

alleging constitutional violations by prison officials. Our review is de novo, see


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
              The Honorable Andrew P. Gordon, United States District Judge for
the District of Nevada, sitting by designation.
Albino v. Baca, 747 F.3d 1162, 1168 (9th Cir. 2014) (en banc), and we may affirm

on any ground supported by the record, see Gordon v. Virtumundo, Inc., 575 F.3d
1040, 1047 (9th Cir. 2009). We have jurisdiction pursuant to 28 U.S.C. § 1291,

and we affirm.

      Lamont-Goldsby failed to exhaust available administrative remedies as

required by 42 U.S.C. § 1997e(a). Although the alleged acts which form the basis

for Lamont-Goldsby’s claims occurred between January 2013 and June 22, 2013,

he did not file a grievance until November 6, 2013, long after the thirty-day period

had expired. Lamont-Goldsby has shown a genuine issue of material fact as to the

availability of the grievance process between June 22 and September 16, 2013,

when he was housed in segregation at the North Idaho Correctional Institution and

then moved to the Kootenai County jail. See Ross v. Blake, 136 S. Ct. 1850, 1858–

59 (2016). However, he does not dispute that the grievance process was available

between September 16 and October 29, 2013, when he was housed at the

Reception Diagnostic Unit. Cf. Nunez v. Duncan, 591 F.3d 1217, 1225–26 (9th

Cir. 2010) (excusing failure to exhaust administrative remedies when they were

rendered effectively unavailable and prisoner “promptly” filed a grievance when it

became possible). Lamont-Goldsby’s lack of access to a law library during this

period may have prevented him from researching his legal claims, but it did not

prevent him from grieving the allegedly unconstitutional acts upon which his


                                         2
claims are based.

      AFFIRMED.




                    3